DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 7735886) in view of Shibuya (US 6164710).
Regarding claim 1, Tsukamoto teaches an elevated feeder refill assembly comprising: a shaft (2) having a first end, a second end and an outer surface extending between said first end and said second end, said outer surface having a first side and a second side (fig. 5); a container (8) being pivotably attached to said first side adjacent to said second end of said shaft (fig. 6), said container having a wall (wall of 8, fig. 6), said wall having a top edge defining an opening into an interior of said container (6, col. 6, ll. 54-57) said container being pivotably attached to said second end such that said container is positionable in a load position wherein the wall rests parallel to said shaft with said bottom wall being adjacent to said shaft (fig. 6) or in an unload position wherein said opening pivots over said second end toward an inverted position (fig. 4) a handle (15) being slidingly engaged with said outer surface of said shaft (col. 7, ll. 25-27, fig. 5 and 6), said handle being positioned adjacent to said first end of said shaft (fig. 5); and a linkage (16 and 12) being attached to said handle and extending to pivotably couple to an exterior surface of said container, said linkage moving said container between said load position and said unload position (col. 6, ll. 65-67, col. 8, ll. 2-5,  fig. 4) but fails to teach the container having a bottom wall and a perimeter wall, said perimeter wall being attached to and extending upwardly from said bottom wall. However, Shibuya teaches a container having a bottom wall and a perimeter wall extending upwardly from the bottom wall (fig. 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tsukamoto’s container with a container comprising a bottom wall and a perimeter wall as taught by it would have been an obvious matter of design choice to make the different portions of the container whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 2, Tsukamoto as modified by Shibuya teaches the invention substantially as claimed and Tsukamoto further teaches wherein said shaft is cylindrical in shape (fig. 5).
Regarding claim 3, Tsukamoto as modified by Shibuya teaches the invention substantially as claimed and Tsukamoto further teaches wherein said load position has said opening being positioned above said bottom wall such that said container is configured to hold a fill (fig. 1).
Regarding claim 4, Tsukamoto as modified by Shibuya teaches the invention substantially as claimed and Tsukamoto further teaches wherein said unload position has said container being in said inverted position having said bottom wall being above said opening such that said container is configured to empty the fill from said container (fig. 6).
Regarding claim 5, Tsukamoto as modified by Shibuya teaches the invention substantially as claimed and Tsukamoto further teaches wherein said handle (15) is cylindrical in shape (fig. 5).
Regarding claim 6, Tsukamoto as modified by Shibuya teaches the invention substantially as claimed and Tsukamoto further teaches wherein said linkage has a first section (16) extending between said handle and a second section (12), said second section extending between said first section and said container (fig. 1).
Regarding claim 7, Tsukamoto as modified by Shibuya teaches the invention substantially as claimed and Tsukamoto further teaches wherein said linkage is pivotably coupled to said exterior surface via a pin  mounted opposite said shaft (28, col. 6, ll. 65-67, fig.4).
Regarding claim 8, Tsukamoto as modified by Shibuya teaches the invention substantially as claimed and Tsukamoto but fails to teaches wherein said linkage moves said container into said load position when said handle is positioned adjacent to said first end of said shaft, said linkage moving said container into said unload position when said handle is moved toward said second end. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the linkage move the container into the load position when the handle is positioned adjacent to the first end of the shaft, the linkage moving the container into the unload position when the handle is moved toward the second end, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 10, Tsukamoto as modified by Shibuya teaches the invention substantially as claimed and Tsukamoto further teaches wherein said first section, said second section and a central axis of said shaft are coplanar (fig.1).
Regarding claim 11, Tsukamoto as modified by Shibuya teaches the invention substantially as claimed and Tsukamoto further teaches wherein a spacer (fork 5)
is attached to and extends away from said first side of said shaft toward said container (fig. 5).
Regarding claim 12, Tsukamoto as modified by Shibuya teaches the invention substantially as claimed and Tsukamoto further teaches wherein said spacer is positioned nearer said second end of said shaft than said first end of said shaft (fork 5 is positioned closer to the end comprising reference number 14 i.e. 2nd end).
Regarding claim 13, Tsukamoto as modified by Shibuya teaches the invention substantially as claimed and Tsukamoto further teaches wherein said spacer contacts and supports said container when said container is in said load position (fig. 5).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 14 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EBONY E EVANS/Primary Examiner, Art Unit 3647